DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 08/25/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 
By the amendment of 08/25/2022, claims 1, 3-9, 11 and 19-20 are amended. Claims 2 and 12-13 have been canceled. Claims 1, 3-11 and 14-20 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive..
Applicant argues (Remarks pages 7-13) that citations of Merjanian (¶71-74, ¶90, ¶114), relied on to teach that graphical elements of the teacher profile user interface allows the teacher to confirm the report, request assistance, initiate a threat management protocol, send information and mark safety and/or confirm the threat report, provide information or request assistance when actuated, fail to teach or suggest the amended features of at least claim 1. Particularly, Applicant argues (1) that the cited paragraphs of Merjanian do not describe a confirmation that a reported threat is real and a response is required, (2) that this confirmation is an actuatable graphical element and (3) that this actuatable graphical element is presented to a teacher to confirm to an administrator that a threat reported by a student is real and a response is required. The Examiner respectfully disagrees.
As presented in the updated rejections below, Merjanian does disclose displaying a second UI to a teacher in response to an initiated alert (¶108: whereby one or more administrators are notified of an emergency, ¶98: teachers can be administrators, ¶112: a tagged alert notification is sent to an administrator/teacher device), the second UI having an actuatable graphical element (¶112-113: administrator/teacher acknowledges the alert). which will open a communication channel to one or more ).  Actuating the graphical element will confirm the threat is real and require a response from an administrator (¶113-114: acknowledging the alert will open a secure communication channel interface to police, ¶57-59: acknowledgement may automatically indicate to police, with relevant information, that a threat is valid and requires response). The arguments are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merjanian (US 2017/0345285, previously presented).

Regarding claim 1, Merjanian discloses a system for managing a threat (¶35, Fig. 1-2), comprising: 
at least one processor (¶145-148); 
a controller coupled to the processor and configured to (¶145-148):
present a first user interface to a student of an educational institution (Fig. 3, ¶68) based on a student profile of said student (¶52, ¶66), wherein the first user interface includes a first actuatable graphical element that depicts a threat type to the educational institution (Fig. 3 302, ¶68-69) and is configured to report a threat to the educational institution when actuated (¶69-70); and 
in response to the student actuation the first actuatable graphical element (¶70), present a second user interface to a teacher of the educational institution based on a teacher profile of the teacher (¶108, ¶112-114, ¶98: teacher category can be administrator),
wherein the second user interface includes an actuatable graphical element configured to confirm to an administrator of the educational institution (¶57-58, ¶112-113), based on an administrator profile of the administrator (¶66, ¶98), that the threat is real and a response is required when the actuatable graphical element of the second user interface is actuated (¶57-59, ¶113-114).

Regarding claim 3, Merjanian discloses the system of claim 1, wherein the second user interface includes an additional actuatable graphical element (Fig. 12 1204, 1206) configured to provide additional information relating to the threat when actuated (¶114, ¶71-75).

Regarding claim 4, Merjanian discloses the system of claim 3, wherein the additional actuatable graphical element of the second user interface allows the second member to at least one of: request assistance, initiate a threat-management protocol, send information, and mark safety (¶114, ¶71-75).

Regarding claim 5, Merjanian discloses the system of claim 1, wherein the second user interface includes a plurality of actuatable graphical elements configured to any of provide information or request assistance when actuated (¶90, Fig. 20A-20B).

Regarding claim 6, Merjanian discloses the system of claim 1, wherein, in response to the teacher actuating the actuatable graphical element of the second user interface, the controller is further configured to present a third user interface to the administrator (¶57-59) based on an administrator profile (¶98), wherein the third user interface includes an actuatable graphical element configured to allow the administrator to initiate an action that is any of: a lock-down, an evacuation, a shelter-in-place protocol, and a silent lock-down when actuated (Fig. 9, ¶100-101), and wherein the processor effects transmission of a notification indicative of said action to members of the educational institution in response to the administrator actuating the actuatable graphical element of the third user interface (¶87-89, ¶100).

Regarding claim 7, Merjanian discloses the system of claim 6, wherein the third user interface includes a plurality of actuatable graphical elements configured to request assistance, send information, and mark safe when actuated (¶131-134, Fig. 24A-24B).

Regarding claim 8, Merjanian discloses the system of claim 6, wherein the third user interface includes a plurality of actuatable graphical elements configured to end the lock-down, end the evacuation, send an update, and call emergency when actuated (¶131-134, Fig. 24A-24B).

Regarding claim 9, Merjanian discloses the system of claim 6, wherein the first user interface includes a plurality of actuatable graphical elements configured to request assistance, mark safe and provide information to proper authorities (¶131-134, Fig. 24A-24B).

Regarding claim 10, Merjanian discloses the system of claim 1, wherein said controller is in communication with a database for receiving a profile of each member of the educational institution (¶64-66).

Regarding claim 11, Merjanian discloses the system of claim 9, wherein in response to student actuating one of the one or more actuatable graphical elements of the first user interface (¶132), said controller is configured to update a fourth user interface to the teacher or administrator (¶132-133), wherein the updated fourth user interface facilitates reacting to the information provided by said student (¶132-133).


Regarding claim 14, Merjanian discloses the system of claim 1, wherein the first user interface includes a second actuatable graphical element that depicts a second threat type to the educational institution and is configured to report a second threat to the educational institution when actuated (¶68, Fig. 3 302).  

Regarding claim 15, Merjanian discloses the system of claim 14, wherein the first and second graphical elements depict different threat types (¶68, Fig. 3 302).  

Regarding claim 16, Merjanian discloses the system of claim 15, wherein the first graphical element and the second graphical element depict a security threat, a medical emergency, or a fire (¶68, Fig. 3 302).  

Regarding claim 17, Merjanian discloses the system of claim 16, wherein the security threat is an active shooter (¶35, ¶68, Fig. 3 302).  

Regarding claim 18, Merjanian discloses the system of claim 1, wherein the actuatable graphical element of the second user interface is determined as a function of the depicted threat type (¶75, ¶81-83, ¶90-91).  

Regarding claim 19, Merjanian discloses the system of claim 1, wherein in response to the student actuating the first actuatable graphical element, the controller is further configured to: 
present a text box in the first user interface, wherein the text box is configured to allow the student to enter information relating to the threat (¶70-71, Fig. 4).  

Regarding claim 20, Merjanian discloses the system of claim 3, wherein in response to the administrator actuating the actuatable graphical element of the third user interface, the controller is further configured to: 
present an actuatable graphical element configured to cancel the reported threat when actuated (¶76, ¶113-114).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brisse
EP 0936794 A2
Communication devices with Emergency Services UIs (Fig. 7a-Fig. 9d)
Niedermeier
DE 19855826 A1
Safety System for Assistance with Rescue Services ()


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179